DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 February 2022 has been entered.
Claims 1-15 are allowed, reasons follow. 

	
Priority
Application’s status as a Continuation of PCT application PCT/EP2018/056066 is acknowledged.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 February 2022 was filed concurrent with the mailing date of the Request for Continued Examination of 16 February 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. A signed copy is attached. Examiner notes for the clarity of the record that the disclosed references do not affect the finding of allowability on 05 January 2022 (see page 4, NOA, 05 January 2022). The reasons for allowance are restated below. 

Examiner notes for clarity of the record that an Examiner’s Amendment was entered in the notice of allowance of maildate 05 January 2022 (see pages 2-3).


Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: While Edmonson et al., US Pg-Pub 2016/0110277 teaches a method for Computer analysis of an automation system to identify process faults and interventions to correct said faults; and Kaushal et al., US Pg-Pub 2009/0240366 teaches a method for monitoring tool performance and detecting degradation anomalies based on monitored sensor data; and Purushothaman et al., US Pg-Pub 2017/0102997 teaches a rules engine for developing remediation of anomalous behaviors based on a rules-based correlation between interventions and anomalies; and Pfeiffer et al., US Pg-Pub 2008/0201618 teaches selection of an error handling routine from a pre-defined set of error handling routines; none of the references, alone or in reasonable combination, teach or fairly suggest all of the limitations of the claimed invention, particularly:
(Claim 1)
wherein the process data for each process step comprise at least
-	an identifier of the process step,
-	an identifier with which the process step can be uniquely assigned to a process instance, and
-	an order of the process step within the process instance,

…
(b)	in a correction step, for a process instance detected in the monitoring step, the process anomaly is eliminated at the runtime of said process instance, wherein
-	at least one generic action is selected from the set of generic actions assigned to the process anomaly,
-	based on the selected generic action, a process intervention instance specific to the detected process is created and source-system-specific instructions are generated, and
-	the process intervention instance is executed to eliminate the process anomaly of the detected process instance.
(Excerpted)
…in combination with the remaining features and elements of the claimed invention.

The dependent Claims 2-15, being definite, fully enabled, further limiting, and dependent upon the above noted independent claim(s), are likewise persuasive over the prior art for at least the above noted reason(s).

It is for these reason(s) that Applicant’s invention defines over the prior art of record.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SANDERS whose telephone number is (571)272-5591. The examiner can normally be reached Generally Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.T.S./Examiner, Art Unit 2119                                                                                                                                                                                                        

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119